PER CURIAM:
After a jury trial in the Circuit Court of Cooper County, Appellant Chane Nutt was found guilty of three counts of endangering the welfare of a child, one count of forcible sodomy, one count of statutory sodomy, one count of third-degree assault, and one count of tampering with a witness. After we affirmed his convictions on direct appeal, Nutt filed a motion for post-conviction relief under Supreme Court Rule 29.15. The circuit court denied relief following an evidentiary hearing. Nutt appeals.
On appeal, Nutt argues that his trial counsel was ineffective for failing to object when a Department of Social Services investigator testified that she substantiated several hotline calls alleging abuse by Nutt. Nutt also argues that his trial counsel was ineffective for failing to object when the prosecution stated in front of the jury that the court had previously found that the investigator's account of pre-trial statements made by one of the minor victims was sufficiently reliable to be admissible under § 491.075, RSMo.. Finally, Nutt argues that this Court should order the entry of a nunc pro tunc judgment to correct a purported sentencing error in the circuit court's judgment.
We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).